Citation Nr: 1218517	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  

This case initially comes before the Board of Veterans' Appeals (Board) on appeal of a decision rendered by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that additional evidence has been added to the record since the last Supplemental Statement of the Case (SSOC).  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2011).  Here, the evidence added to the record is either cumulative or not material to the claim.  As the evidence is not pertinent to the claim being decided, a remand to the AOJ for the issuance of a SSOC is not required.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A bilateral hearing loss disability is not shown by the record.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in May 2008.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran has been afforded an adequate VA examination as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and an opinion.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA 

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as an organic disease of the nervous system, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The threshold for normal hearing is from 0 to 20 decibels.  Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

ANALYSIS

The Veteran has appealed the denial of service connection for a bilateral hearing loss disability which he believes developed as a consequence of service.  After careful review of the record, the Board finds that the preponderance of the evidence is against the claim.  

In this regard, the Board notes that for veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2011).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service treatment records reveal normal findings for the ears during the May 1970 separation examination.  At that time, the Veteran denied ear trouble and hearing loss.  On the audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
-5
X
-10
LEFT
10
10
5
X
-5

In May 2008, the Veteran filed a claim for compensation for a bilateral hearing loss disability.  At that time, he reported that due to noise exposure in service he now had hearing loss.  

On the September 2008 VA audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
20
25
LEFT
25
25
25
20
20

Speech audiometry revealed speech recognition ability of 96 percent in each ear.
Bilateral mild hearing loss was diagnosed.  The VA examiner found that the etiology of the hearing loss was uncertain but that the hearing loss was less likely than not service connected.  He related that the Veteran was not on any prescriptions at present.  

As shown above, the evidence is devoid of a showing of a bilateral hearing loss disability, i.e. auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater; or speech recognition scores using the Maryland CNC Test less than 94 percent.  As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of a bilateral hearing loss disability during service and/or post service.  

We acknowledge the Veteran's assertions of noise exposure during service and his belief that has hearing loss that is related to service.  We do not dispute the Veteran's report of decreased auditory acuity.  See Hensley.  Implicit in the claim is the Veteran's belief that he has a bilateral hearing disability.  However, he has not established his competence to establish the existence of a hearing loss disability and he has not provided adequate lay evidence that would suggest the existence of a bilateral hearing loss disability.  The existence of a hearing loss disability is determined by very specific testing.  Here, his own assertions, without more, are not competent to establish disability.  Regardless, far more probative and credible is the medical evidence disclosing hearing acuity that does not reach the level of disability.  

We also acknowledge that the Veteran's representative has argued that another VA examination is warranted because the September 2008 VA examiner did not provide an adequate reason/rationale for the etiology opinion expressed.  However, as the evidence is devoid of a showing of a bilateral hearing loss disability as defined by VA regulation, service connection cannot be granted.  Thus, any opinion rendered regarding etiology is not material.  

In sum, the more probative evidence establishes that the Veteran does not have a bilateral hearing loss disability as defined by VA regulation.  The preponderance of the evidence is against the claim for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2011).



ORDER

Service connection for a bilateral hearing loss disability is denied. 


REMAND

The Veteran has appealed the denial of service connection for tinnitus.  The Veteran expressed in his May 2008 claim for compensation that he was exposed to noise in service and now had constant ringing in his ears.  The Veteran was afforded a VA examination in September 2008.  During that examination, the VA examiner related that tinnitus was present in the left ear since 2007.  The etiology was cited as unknown.  The examiner did not provide any reason/rationale for his statement nor did he address the right ear.  

As the VA examiner did not provide any reason or rationale for his opinion and failed to address the right ear, the Board finds the September 2008 VA examination report to be inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

Obtain a VA opinion to determine whether the Veteran has left and/or right ear tinnitus that is related to service.  The claims folder must be made available to the examiner.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that tinnitus of the left and/or right ear had its origins in service.  The report and opinion should be set forth in detail.  A complete rationale for all conclusions reached should be included. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


